Citation Nr: 0922954	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of restless leg syndrome, right leg, currently 
evaluated as 0 percent disabling.  

2.  Evaluation of restless leg syndrome, left leg, currently 
evaluated as 0 percent disabling.  

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a rating decision of June 2004 the RO granted service 
connection for restless leg syndrome and assigned a 
noncompensable evaluation for each leg, effective December 4, 
2003, the date of the claim.  The appellant filed a timely 
Notice of Disagreement with that decision.  

Pursuant to a de novo review, the RO, in a rating decision of 
August 2005, granted service connection for posttraumatic 
stress disorder (PTSD) and conversion disorder with an 
evaluation of 70 percent disabling effective December 4, 
2003, the date of the claim of service connection for a leg 
disorder.  


FINDINGS OF FACT

1.  The impairment the appellant has from the bilateral 
restless leg syndrome is contemplated in the rating for his 
PTSD and conversion disorder.  The psychiatric disability is 
the predominant disability.

2.  The appellant's conversion disorder and PTSD is 
manifested by nightmares, fear of water, trembling of the 
legs, anxiety, suicidal thoughts and sleeplessness.  He does 
not have total occupational and social impairment.

3.  The appellant is service connected for PTSD and 
conversion disorder, rated as 70 percent disabling, and for 
bilateral restless leg syndrome, rated as noncompensable for 
each leg.  

4.  The appellant has been continuously employed for over a 
decade.  

5.  The appellant's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for restless leg 
syndrome, right leg, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 
4.124a, 4.126(d), DC 8799-8720 (2008).

2.  The criteria for a compensable rating for restless leg 
syndrome, left leg, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 
4.124a, 4.126(d), DC 8799-8721 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of July 2004 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until August 2008 
after the RO's decision.  Moreover, the initial VCAA notice 
was not provided prior to the initial rating decision.  
However, the Board notes that the appellant was provided 
notice and allowed the opportunity to submit additional 
evidence.  Moreover, the claim was readjudicated in a 
Supplemental Statement of the Case of March 2009.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the appellant disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the 
appellant's disability rating resulting from the grant of 
service connection is proper, the appeal arises from a claim 
for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the appellant 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  
Moreover, the Board notes that Vazquez-Flores compliant 
notice was provided in August 2008.  Subsequently, the claim 
was readjudicated in a Supplemental Statement of the Case of 
January 2009.  Therefore, the appellant has been provided due 
process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records and outpatient medical records have been 
obtained.  The appellant was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).


Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the appellant's disabilities have not 
significantly changed and a uniform evaluation is warranted.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

VA outpatient treatment records of January 2005 show that the 
appellant reported having a "feeling" on his legs at night 
when going to sleep since Vietnam.  He reported he shakes his 
legs to get rid of the feeling which usually works.  This 
continues until he eventually falls asleep therefore causing 
sleep deprivation.  He reported sleeping with a night light.  
He was diagnosed with sleep disorder and possible mental 
problem.  

In February 2005 the appellant reported having repeated 
anxiety attacks since separation from service in addition to 
nightmares, becoming physically combative during sleep 
striking his wife, being emotionally labile, avoidant 
feelings, hypervigilence, and being emotionally aloof.  He 
reported being currently employed for 12 years as a 
maintenance worker for a school district, and being married 
for 23 years to the same spouse.  The examiner noted he was 
poorly groomed but adequately dressed.  Speech was within 
normal limit, rate, rhythm, volume and prosody reflecting 
thought process.  Psychomotor was within normal limits.  Mood 
was anxious and depressed with tearful appropriate affect.  
He denied suicidal and homicidal thoughts or intent.  He was 
oriented times 3 without overt cognitive defect or acute 
psychotic process.  Judgment and insight were poor with 
respect to illness.  Intelligence was estimated to be 
average.  He was diagnosed with PTSD, severe, ongoing 
exacerbated by recent war and child in military.  He was 
assigned a GAF score of 45.

In March 2005 the appellant was seen for history of unusual 
feelings in his legs during sleep.  He also reported 
nightmares and chronic daytime sleepiness.  Mental status was 
alert and oriented to person, place, day and date, month and 
year.  Speech was fluent.  He could repeat and comprehend.  
That same month outpatient mental health records noted his 
GAF score to be 45.  He was assessed with PTSD and avoidant 
personality which were noted to be severe at the time.  

Records from later in March 2005 show the appellant reported 
exaggerated startled response, hypervigilence to his 
environment, chronic insomnia, intermittent periods of 
nightmares, anxiety, past history of suicidal thoughts, but 
no current thoughts, and chronic fatigue.  He reported mostly 
being troubled by his sleep problems.  He reported fearing 
going to sleep because of the unusual feeling he gets in his 
legs.  He was tired and oriented times three.  Personal 
hygiene was adequate.  There was no impairment of language 
functioning reflective of disordered mentation.  His thinking 
seemed normal from the perspective of productivity, 
relevance, and coherence.  Speech flow and rate were normal.  
Mood and affect were stable.  He reported no suicidal or 
homicidal ideations.  Concentration and attention appeared 
intact.  He was diagnosed with PTSD.  

In May 2005 GAF scores were noted to be 55.  He was assessed 
with PTSD and conversion disorder.

A VA examination report of June 2005 noted the appellant 
reported a long history of trembling legs, nightmares, and 
sleep problems that date back to Vietnam.  He reported that 
after returning from Vietnam, he continued to have nightmares 
and difficulties with his legs and with touching or being 
around water.  His wife also described difficulties with 
sleep.  Some times his nightmares would make him fling his 
arms and he would strike his wife.  The nightmares have 
worsened in the last 5 years.  For many years he drank 
alcohol heavily.  There were concurrent complaints of 
exaggerated startle response, hypervigilence to his 
environment, chronic insomnia, intermittent periods of 
nightmares, anxiety, a past history of suicidal thoughts but 
none at current time, and chronic fatigue. 

The appellant appeared tired and was oriented times three.  
He was adequately groomed but his tiredness seemed to affect 
his hygiene.  He was appropriately attired.  Speech was 
within normal limits, rate, rhythm, and volume reflecting 
thought process at hand.  Psychomotor was within normal 
limits.  Mood was anxious, depressed, with tearful exchanges 
throughout the session with appropriate affect to show his 
anxiety, his fear, and his depression.  He denied suicidal 
ideations at the time, but felt hopeless and helpless, and 
began wondering what his purpose was in living if he had to 
live this way.  His judgment and insight were poor with 
respect to his illness.  Intelligence was estimated to be 
average.  He showed no acute psychotic process, but showed 
obsessional thinking about his sleep and about his issue with 
water which went back to the rivers in Vietnam.  The 
frequency, severity and duration of the sleep problem and 
sleep deprivation and the fear and anxiety that he goes 
through because of it, effects every aspect of his life.  
Occupationally, it makes it harder for him to work without 
sleep and in his family functioning because of fears and 
worries about crowds.  It affects his social, family and 
leisure activities.  The examiner noted that the obsessive 
worry, fear and hypervigilence associated with his PTSD are 
major factors in his sleep problems.  He was diagnosed with 
PTSD and conversion disorder.  He was assigned a GAF score of 
45.

In a psychiatrist questionnaire of June 2005 submitted by the 
appellant's representative, the appellant's psychiatrist 
noted that the appellant experienced social and occupation 
impairment but did not experience total occupational and 
social impairment.  He further stated that he was 
unemployable due to his service connected disabilities.  In a 
questionnaire of November 2006 the appellant's private 
psychiatrist sated that the appellant was unemployable due to 
his service connected disabilities.  He further stated that 
the appellant was unable to work and was a potential to harm 
himself due to PTSD symptoms.  He noted that appellant worked 
with tools.  

In June 2006 it was noted that the appellant continued to 
complained of poor sleep and an inability to stay in bed 
because of the pain in his legs.  He fears taking showers or 
being near water.  He reported that sometimes when it rains, 
his whole body hurts.  He reported continuing to work.  He 
lives with his wife but sleeps in separate bedrooms.  He was 
alert, oriented times three, fairly groomed, and cooperative.  
Eye contact was fair.  Speech was clear and coherent.  There 
were no abnormal psychomotor activities.  Thought disordered 
was not elicited at the time.  He denied any hallucinations 
or delusions.  He was not suicidal or homicidal at the time.  
Affect was appropriate and with full range.  He was 
cognitively intact.  Insight and judgment were fair.  Impulse 
control was fair.  

Records of October 2006 show that the appellant continued to 
complain he was fearful of the water and that getting near 
the water made him agitated.  

In January 2007 his GAF score was noted to be 51-60.

In March 2007 it was noted that the appellant had suicidal 
ideations chronically over a period of many years with no 
history of behavioral correlates.  It was noted he was a 
limited risk.  That same month, records show he complained of 
restlessness and intermittent tremors when he gets wet or 
when sleeping.  He was alert and oriented times three.  He 
had no hallucinations, and affect was constricted.  There was 
mild memory deficit with 2 of 3 recent recall.  The appellant 
acknowledged agitation associated with irritability.  He 
reported referential ideation with persecutory 
content/hypervigilence.  Sleep was disturbed, and he reported 
intrusive thoughts/ruminative thinking.  It was noted he 
worked in construction, housing was stable, and he lived with 
his wife, although the relationship was distant/separate 
within the household.  His GAF score was noted to be 55.  

In April it was noted the appellant reported chronic, 
frequent, intermittent suicidal thoughts with no intent for 
self-harm.  He reported his family was a mitigating factor.  
Affect was constricted and mildly tense.  He reported plans 
for the future and stated he would cooperate with wife on 
plans to go on Alaskan cruise for their Anniversary.

In June 2007 it was noted the appellant continued to work 
full time and had a good relationship with his family.  

In August 2007 it was noted that the appellant's sleep had 
improved.

In November 2007 he was noted to be normal neurologically.  
In November 2008 the appellant reported being less tense and 
sleeping better.  In February 2008 it was noted he had no 
tremors in his extremities.

At the April 2009 hearing the appellant and his wife 
testified that he could not shower; can't go in the water; 
has bad shakes if he showers at night; he feels a throbbing 
from his thighs which is constant and lasts for weeks; he has 
feelings of pressure building in his legs; has no instability 
and cannot stand walking.  His wife testified that the 
appellant's legs were like they were paralyzed.

The Board notes that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  

In the instant case, the appellant appealed the initial 
evaluation assigned upon granting service connection for 
bilateral restless leg syndrome.  Upon a de novo review of 
the appellant's claim, the RO granted service connection for 
conversion disorder and PTSD, and assigned a 70 percent 
evaluation effective December 4, 2003, the date of the claim 
for service connection for a leg disability.  The RO noted 
that the appellant had alleged that his leg disorder hindered 
his ability to sleep; that he had been diagnosed with 
conversion symptoms relating to the trembling legs; that the 
appellant has a long history of sleep problems with fears 
associated with unusual sensations in his legs and fears of 
touching water; he becomes physically combative during sleep; 
that the appellant has obsessional thoughts about sleep and 
about the issue of water and how that affects him; and that 
the examiner had stated his sleep disturbance is a symptom of 
and most likely caused by or a result of PTSD.  

The RO has granted service connection for conversion disorder 
and PTSD, and assigned a 70 percent evaluation.  In rating 
the conversion disorder and PTSD, the RO considered the 
appellant's reports of trembling in the legs and shaking 
which have been associated with the appellant's diagnosis of 
conversion disorder.  Furthermore, the RO considered the 
appellant's sleep disturbance which has been noted to be 
associated with fears due to unusual sensations in his legs.  
While the appellant is separately service connected and rated 
for restless leg syndrome of each leg, the RO has 
incorporated the physical symptoms manifested by shaking and 
trembling of the legs which in turn lead to sleeplessness, in 
the rating for PTSD and conversion disorder.  It is clear 
from the record that the RO has applied 38 C.F.R. § 4.126(d), 
and determined that the appellant's conversion syndrome and 
PTSD are the more dominant, more disabling, aspect of the 
disorder.  

Therefore, while the evaluation of the service connected 
conversion disorder and PTSD is not on appeal, in 
adjudicating the appellant's claim for an increased 
evaluation of the service connected restless leg syndrome, 
the Board will consider whether the appellant's dominant 
disorder, conversion disorder and PTSD, warrant a higher 
evaluation.  

The severity of the appellant's PTSD is determined by 38 
C.F.R. § 4.130, Diagnostic Code 9411. Under this code, a 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the DSM-IV.  A GAF of 21 to 30 is 
defined as behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Having carefully reviewed the evidence pertaining to the 
appellant's PTSD with conversion disorder, the Board has 
concluded that an evaluation in excess of 70 percent is not 
warranted.  The Board recognizes that the appellant's PTSD 
has been described as severe.  However, the objective 
evidence shows that there is no total social and occupational 
impairment.  In this regard, the Board notes the appellant's 
report of sleep disturbance, flashbacks, nightmares, 
intrusive thoughts, startle response, avoidance, 
hypervigilence, irritability, anxiety, fear of water, and 
chronic suicidal ideations.  Furthermore, the Board has 
considered that during the appeal period, the appellant's GAF 
score has been, at times, reported as 45, which represents 
serious symptoms.  However, the record also reflects the 
appellant has continuously been gainfully employed at least 
for 12 years and that he has been married to his wife for at 
least 23 years with a good relationship.  Moreover, the 
appellant's psychiatrist in June 2005 and November 2006 
stated that while the appellant was occupationally and 
socially impaired, he did not experience total occupational 
and social impairment.  Furthermore, while the appellant was 
noted to have chronic suicidal ideations, he consistently 
denied any suicidal plans with his family being his 
mitigating factor.  He was consistently reported to be 
oriented times three and his speech was consistently reported 
to be normal.  

In summary, the record establishes that there is not total 
social and occupational impairment.  The appellant's thought 
processes are not grossly impaired, and there is no 
indication of psychosis.  He does not engage in grossly 
inappropriate behavior.  Accordingly, the Board finds that 
the appropriate rating for the appellant's PTSD with 
conversion disorder is 70 percent.  We again note that the 
Board has address the psychiatric disability in the context 
of determining which disability is the predominant factor. 

Regarding the evaluation of the service connected bilateral 
restless leg syndrome, the appellant asserts that he is 
entitled to a compensable rating for his restless leg 
syndrome, currently rated under 38 C.F.R. § 4.124a, DC 8720, 
8721 by analogy.  We note that the restless leg syndrome has 
not significantly changed and that a uniform evaluation is 
warranted.  We also find that the psychiatric disorder is the 
predominant disability.

The records shows that the appellant was diagnosed with 
peripheral neuropathy of his lower extremities in November 
2003.  However, neurological findings were normal and there 
were no objective findings.  

At the VA examination of April 2004, the appellant reported a 
history of a strange feeling in his legs which got better 
with twitching and shaking of his legs.  He reported this was 
worse at night.  It was noted that prior electrodiagnostic 
studies were normal.  The appellant denied any weakness or 
numbness.  Physical examination revealed power and sensation 
in the legs was normal bilaterally.  There was no atrophy and 
gait was normal.  Deep tendon reflexes were +2 bilaterally.  
The diagnosis was restless leg syndrome.  The examiner noted 
these symptoms started in service and that the appellant had 
sleep disturbances due to it.  

A VA examination of June 2005 notes that the appellant 
reported he began to have problems with his legs in Vietnam.  
He reported a neurologist noted he has sleep disturbances 
associated with his leg problems.  He reported that 
immediately upon laying down, he has a leg sensation with a 
need to move his legs.  Upon physical examination, he was 
diagnosed with sleep disturbances and restless leg syndrome.  
The examiner opined that the appellant's sleep disturbance is 
related to his PTSD, and that his restless leg syndrome is 
obviously related to his PTSD and sleep disturbances.  

As noted above, VA outpatient records also show that the 
appellant has been diagnosed with conversion disorder and 
PTSD.  Among the reported symptoms associated with the 
conversion disorder and PTSD were the appellant's report of 
strange feeling in his legs associated with his fear of 
water, shaking of the legs and sleeplessness.  

As noted above, the appellant's conversion disorder and PTSD 
is both physically and psychologically disabling, for the 
reasons already mentioned.  The RO determined the conversion 
disorder and PTSD are the more dominant disabilities.  38 
C.F.R. § 4.126(d).  As the appellant's reported feelings of 
heaviness in his legs, shaking of his legs, and lack of sleep 
are already compensated by the appellant's PTSD and 
conversion disorder evaluation of 70 percent, he cannot 
receive still additional compensation for the same symptoms 
by also increasing the rating for his restless leg syndrome 
because this in turn would violate VA's anti-pyramiding 
regulation, C.F.R. § 4.14, prohibiting the evaluation of the 
same manifestations of a disability under different 
diagnoses.  In so holding, it is important to note that at no 
time have actual neurological findings been identified.  
Although there was a report of neuropathy, there were, in 
fact, no abnormal findings on testing.  There are no other 
manifestations associated with his restless leg syndrome not 
already considered within the evaluation of conversion 
disorder and PTSD.  Rather, the only reported symptoms are 
those already contemplated by the 70 percent evaluation of 
PTSD and conversion disorder.  

Furthermore, the Board has considered all other potentially 
applicable rating criteria and finds that there is no other 
applicable code which would entitle the appellant to a rating 
in excess of the 70 percent evaluation for conversion 
disorder and PTSD.  

For these reasons and bases, the preponderance of the 
evidence is against the appellant's claim for an initial 
compensable rating for his restless leg syndrome.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the appellant's disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
service connection was established.  In fact, the most recent 
outpatient medical treatment records of June 2007 show that 
the appellant reported he continued to work on a full time 
basis.  In addition, there is no showing during this period 
that the appellant's disability has necessitated frequent 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
appellant filed a claim for TDIU which was denied in a rating 
decision of December 2005, therefore, the issue is raised by 
the record.  Even though he has not appealed the denial, the 
Court held in Rice that when the issue is raised by the 
evidence of record, the Board must adjudicate the issue as 
part of the claim for an increased rating.  As such, the 
issue is properly before the Board. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service- connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  

After a careful review of the evidence of record, the Board 
finds that the evidence does not support a finding of 
entitlement to TDIU.

The appellant is service connected for PTSD and conversion 
disorder, rated as 70 percent disabling, and for bilateral 
restless leg syndrome, rated as noncompensable for each leg.  
Therefore, he  meet the schedular requirements for TDIU under 
38 C.F.R. § 4.16(a). 

The record shows that the appellant has been consistently 
employed throughout the appeal period.  Outpatient treatment 
records of February 2005 show that the appellant reported 
being currently employed for 12 years as a maintenance worker 
for a school district.  In June 2005 it was noted that his 
PTSD and conversion disorder affected him occupationally in 
that it makes it harder for him to work without sleep.  
However, it was not reported that he was unemployed.  In June 
2006, records show he reported he continued to work.  In June 
2007 he reported that he continued to work full time.  

The Board acknowledges that in a physician's questionnaire of 
June 2005, the appellant's private physician stated that he 
was unemployable due to his service connected disabilities.  
Further, in a questionnaire of November 2006 the appellant's 
private psychiatrist sated that the appellant was 
unemployable due to his service connected disabilities.  He 
further stated that the appellant was unable to work and was 
a potential to harm himself due to PTSD symptoms.  He noted 
that appellant worked with tools.  However and significantly, 
as noted above, the contemporaneous evidence shows that the 
appellant was reporting being employed during that same 
period.  In fact, in February 2005 the appellant stated he 
had been employed at the same job for the previous 12 years.  
In 2006 he reported he continued to work and in 2007 he 
reported he continued to work full time.  The record is 
completely silent for any reports or allegations that the 
appellant was unemployed at any time during the appeal 
period.  Therefore, the Board finds that the physician's 
statements of unemployability are not supported by the facts 
found in the record.   

Moreover, the Board notes that the RO attempted to assist the 
appellant in developing his claim for TDIU.  In a letter of 
December 2005, the RO informed the appellant of the evidence 
needed to substantiate his claim, provided a VA Form 21-8940, 
an application for TDIU, and a VA Form 21-4192, employment 
information.  However, the appellant did not submit the 
requested information and forms.  The Board notes that these 
forms contain a wealth of information, such as salaries, 
level of education, and employment history, which would have 
assisted in the appellant's claim.  However, he did not 
submit them.  The duty to assist is not a one-way-street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, the objective evidence shows that the appellant, by 
his own reports, has been continuously gainfully employed for 
over the past decade.  There is no objective evidence to 
support a finding that he is unemployable due to his service 
connected disabilities.  Therefore, his claim must be denied.




ORDER

An initial compensable disability evaluation for restless leg 
syndrome, right leg, is denied.

An initial compensable disability evaluation for restless leg 
syndrome, left leg, is denied.

Entitlement to compensation on the basis of TDIU is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


